DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Received 03/17/2022

	Claim(s) 1, 2, 4-6, 8-12, 14, 15, 17-20, and 25-32 are pending.
	Claim(s) 3, 7, 13, 16, and 21-24 have been cancelled.
	Claim(s) 31 and 32 have been added.
The 35 U.S.C § 103 rejection to claims 1, 2, 4-6, 8-12, 14, 15, 17-20, and 25-32 have been fully considered in view of the amendments received 03/17/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 03/17/2022

Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive; as expressed below.


Regarding independent claim(s) 1, 11, 19, and 20:

Applicant argues (Remarks, Page 10, ¶ 1 to Page 11, 3), “… that the features of independent claims 1, 11, 19, and 20 are believed to be distinguished from the cited prior art at least with regard to reciting the setting of a bit length of each pixel included in the first depth image and the second depth image, wherein in the setting of the bit length, the bit length is set to be different between the first depth image and the second depth image.
In the Office Action, although the Examiner relies on the combination of Lamboray and Marks for disclosing or suggesting all the features recited in independent claims 1, 11, 19, and 20, the Examiner appears to rely specifically on Marks for disclosing or suggesting the setting of the bit length. In particular, the Examiner relies on col. 6, lines 24-45 and col. 8, line 53-col. 9, line 24 of Marks.
…
In the Office Action, the Examiner has asserted that the bit values of the depth mask disclosed by Marks correspond to ‘setting a bit length of each pixel included in the first depth image and the second depth image, ... in the setting of the bit length, the bit length is set to be different between the first depth image and the second depth image,’ as recited in independent claims 1, 11, 19, and 20.
However, based on a review of Marks, the Applicant asserts that the bit value disclosed in the reference is a value indicating whether each pixel corresponds to the foreground or the background (e.g., 0 or 1), and is not ‘a bit length of each pixel,’ as recited in independent claims 1, 11, 19, and 20. For example, as disclosed in Marks, ‘the depth mask may be defined through bit values where a first bit value is assigned to foreground objects and a second bit value is assigned to background objects’ (e.g., see col. 8, line 53-col. 9, line 24 of Marks).
…
Based on the deficiencies noted above in Marks, no combination of Lamboray and Marks would result in, or otherwise render obvious, all the features recited in independent claims 1, 11, 19, and 20. Additionally, no combination of Lamboray and Marks would result in, or otherwise render obvious, all the features of claims 2, 4-6, 8-10, 12, 14, 15, 17, 18, 27, and 30 at least by virtue of their dependencies from independent claims 1 and 11.”
The Examiner disagrees. Applicant’s arguments fail to view the teachings within the applied prior art of Marks (US Patent No. 7663689 B2). Wherein, Marks teaches a depth mask defined through bit values (Marks; [Col. 9, lines 4-9]) of those bit values one (type of) bit value is assigned to the foreground objects/data and another (type of) bit value is assigned to the background objects/data (Marks; [Col. 9, lines 4-9]). In addition, Marks also teaches that the image capture device generates the depth mask by capturing the depth value of each pixel in a scene (Marks; [Col. 7, line 62 to Col. 8, line 2]). Thus, the depth mask defined through bit values corresponds to each pixel in a scene (wherein the scene includes a foreground and a background). Still further, Marks teaches adjusting image capture settings for the image capture device (Marks; [Col. 8, lines 46-51]), that the depth mask utilizes light to determine/distinguish distances/depth to capture a depth value for each pixel (Marks; [Col. 8, lines 53-60]), and that a depth mask also implicitly corresponds to a data-structure in memory (Marks; [Col. 6, lines 15-16]). Such that, the depth values represent differences between the foreground and background (Marks; [Col. 3, line 60 to Col. 4, line 6]), and that values are assigned to locations in the depth mask (Marks; [Col. 6, lines 24-32]). Thus, a bit value is set/assigned within a depth map, which is further set/assigned within a memory, for each captured pixel within a scene. Hence, creating a bit value for each pixel based on a distance/depth (difference) between a foreground and background within a memory / depth mask (i.e. data-structure) corresponds to setting a bit length of each pixel. 
Therefore, Applicant’s arguments fail to be persuasive.
The Examiner suggests incorporating further detail as to manner in which a bit length is set and/or the manner in which a setting a bit length shares a relationship with the three-dimensional model distribution. As currently claimed, the “setting” of a bit length corresponds to a memory/mask allocation and the bit length corresponds to a value involving a difference between a first depth image and a second depth image. Moreover, the limitation of “setting” (or “in the setting of”) something is broad without context to where and/or how something is set; thus, with respect to the applied prior art, “setting” or “in the setting of” corresponds to being allocating/stored to the depth mask / memory wherein a bit-length is implicit for assigned data.    



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-6, 8-12, 14, 15, 17-20, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamboray et al., US PGPUB No. 20050117019 A1, hereinafter Lamboray, and further in view of Marks, US Patent No. 7663689 B2, hereinafter Marks.

Regarding claim 1, Lamboray discloses a three-dimensional model distribution method (Lamboray; a 3D model distribution system/device of Fig. 1 and method [¶ 0035 and ¶ 0037-0038]), comprising: 
distributing the first depth image, the second depth image, and information for restoring the three-dimensional model from the first depth image and the second depth image (Lamboray; the system and method, as addressed above, comprises distributing the 2D image associated with a background (i.e. 1st depth image), the 2D image associated with a foreground (i.e. 2nd depth image), and information [¶ 0047-0048, ¶ 0101, ¶ 0103, and ¶ 0107-0108], as illustrated within Fig. 1, for restoring the 3D model from the 2D image associated with a foreground and background (i.e. 1st depth image and 2nd depth image) [¶ 0043, ¶ 0045, ¶ 0052, and ¶ 0091], as illustrated within Fig. 1 and Fig. 2; wherein, the 2D image corresponds to a foreground depth and a background depth distinguished by a segmentation process [¶ 0039-0040]).
Lamboray fails to disclose generating a first depth image and a second depth image from a three- dimensional model including a first model and a second model that makes a smaller change per unit time than the first model, the first depth image corresponding to the first model and the second depth image corresponding to the second model; and 
setting a bit length of each pixel included in the first depth image and the second depth image, wherein, in the generating of the first depth image and the second depth image, a plurality of first depth images based on a plurality of viewpoints and a plurality of second depth images based on the plurality of viewpoints are generated from the three-dimensional model, the plurality of first depth images each being the first depth image and the plurality of second depth images each being the second depth image, and in the setting of the bit length, the bit length is set to be different between the first depth image and the second depth image.
However, Marks teaches a three-dimensional model processing method (Marks; a 3D model processing method [Col. 8, line 46 to Col. 9, line 3]), comprising: 
generating a first depth image and a second depth image from a three- dimensional model including a first model and a second model that makes a smaller change per unit time than the first model (Marks; the processing method, as addressed above, comprise generating a 1st depth  (i.e. background) image and a 2nd depth (i.e. foreground) image from a 3D scene/model including a 1st model/characteristics (associated with the background) and a 2nd model/characteristics (associated with the foreground) [Col. 4, lines 9-44] that makes a smaller frequency and/or modulation (i.e. change per unit time) than the 1st model/characteristics [Col. 5, lines 24-61 and Col. 6, lines 6-12 and lines 24-45]; furthermore, a 1st and 2nd model corresponds to a foreground and background associated masking respectively and/or lighting intervals [Col. 4, line 45 to Col. 5, lines 3, Col. 5, line 24-66, and Col. 6, lines 13-45]), the first depth image corresponding to the first model and the second depth image corresponding to the second model (Marks; the 1st depth (i.e. background) image corresponding to the 1st model and the 2nd depth (i.e. foreground) image corresponding to the 2nd model [Col. 4, line 45 to Col. 5, line 3, Col. 5, lines 24-66, and Col. 6, lines 13-45]); 
processing the first depth image, the second depth image, and information for restoring the three-dimensional model from the first depth image and the second depth image (Marks; the processing method, as addressed above, comprise processing the 1st depth (i.e. background) image, the 2nd depth (i.e. foreground) image, and information for restoring the 3D model from the 1st depth (i.e. background) image and the 2nd depth (i.e. foreground) image [Col. 7, lines 27-53], as illustrated within Fig. 5; wherein, restoring the 3D model corresponds to reproduced visualization of captured data via a display/presentation means [Col. 6, line 46 to Col. 7, line 26], as illustrated within Figs. 3A-B and Fig. 4); and 
setting a bit length of each pixel included in the first depth image and the second depth image (Marks; the processing method, as addressed above, comprise setting (i.e. adjusting, modifying, generating) a bit value/length of each pixel included in the first depth image and the second depth image [Col. 6, lines 24-45 and Col. 8, line 53 to Col. 9, line 24]; moreover, pixel values corresponding to data based upon bit values of the depth mask [Col. 2, lines 24-46]), wherein, in the generating of the first depth image and the second depth image, a plurality of first depth images based on a plurality of viewpoints and a plurality of second depth images based on the plurality of viewpoints are generated from the three-dimensional model (Marks; a plurality of 1st depth (i.e. background) images based on a plurality of viewpoints and a plurality of 2nd depth (i.e. foreground) images based on the plurality of viewpoints are generated from the 3D model in the generating of the 1st depth (i.e. background) image and the 2nd depth (i.e. foreground) image [Col. 4, lines 9-44 and Col. 5, lines 24-41], as illustrated within Fig. 1 and Fig. 2; wherein, the number of foreground captures corresponds to that of background captures [Col. 1, line 65 to Col. 2, line 46]; and wherein, the plurality of viewpoints correspond to multiples of the same and/or staggered viewpoints), the plurality of first depth images each being the first depth image and the plurality of second depth images each being the second depth image (Marks; the plurality of 1st depth (i.e. background) images each being the 1st depth (i.e. background) image according to mask and/or other distinctions and the plurality of 2nd depth (i.e. foreground) images each being the 2nd depth (i.e. foreground) image according to mask and/or other distinctions [Col. 4, lines 9-44 and Col. 5, lines 24-41]; wherein, the number of foreground captures corresponds to that of background captures [Col. 1, line 65 to Col. 2, line 46]; and wherein, the plurality of viewpoints correspond to multiples of the same and/or staggered viewpoints), and in the setting of the bit length, the bit length is set to be different between the first depth image and the second depth image (Marks; in the setting (i.e. adjusting, modifying, generating) of the bit value/length, as addressed above, the bit value/length is set (i.e. adjusted, modified, generated) to be different between the 1st depth (i.e. background) image and the 2nd depth (i.e. foreground) image [Col. 6, lines 24-45 and Col. 8, line 53 to Col. 9, line 24]; moreover, differing bit values/lengths corresponds to distinguish between foreground and background in relation with bit values [Col. 2, lines 24-46 and Col. 9, lines 4-24]).
Lamboray and Marks are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray, to incorporate a three-dimensional model processing method, comprising: generating a first depth image and a second depth image from a three- dimensional model including a first model and a second model that makes a smaller change per unit time than the first model, the first depth image corresponding to the first model and the second depth image corresponding to the second model; processing the first depth image, the second depth image, and information for restoring the three-dimensional model from the first depth image and the second depth image; and setting a bit length of each pixel included in the first depth image and the second depth image, wherein, in the generating of the first depth image and the second depth image, a plurality of first depth images based on a plurality of viewpoints and a plurality of second depth images based on the plurality of viewpoints are generated from the three-dimensional model, the plurality of first depth images each being the first depth image and the plurality of second depth images each being the second depth image, and in the setting of the bit length, the bit length is set to be different between the first depth image and the second depth image (as taught by Marks), in order to provide improved quality imaging that offers high detail (Marks; [Col. 1, lines 20-58]).

Regarding claim 2, Lamboray in view of Marks further discloses the three-dimensional model distribution method according to claim 1, further comprising:
compressing each of the first depth image and the second depth image according to a two-dimensional image compression scheme (Lamboray; compressing each of the 2D image associated with the foreground and background (i.e. 1st depth image and 2nd depth image) according to a 2D image compression algorithm(s)/scheme as a means of encoding [¶ 0070-0074]; wherein, the 2D image corresponds to a foreground depth and a background depth distinguished by a segmentation process [¶ 0039-0040]; moreover, compression framework [¶ 0089-0091] in relation with a bit stream and output [¶ 0093-0095]), wherein in the distributing, the first depth image compressed and the second depth image compressed are distributed (Lamboray; the 2D images associated with the foreground and background (i.e. 1st depth image and 2nd depth image) are compressed and distributed/transferred in the distributing/transferring [¶ 0070-0074], as illustrated within Fig. 1 and Fig. 2; wherein, the 2D image corresponds to a foreground depth and a background depth distinguished by a segmentation process [¶ 0039-0040]).  
Marks further teaches the first depth image and the second depth image (Marks; a 1st depth (i.e. background) image and a 2nd depth (i.e. foreground) image [Col. 4, lines 9-44]; wherein, the 1st and 2nd model corresponds to a foreground and background associated masking respectively and/or lighting intervals [Col. 4, line 45 to Col. 5, lines 3, Col. 5, line 24-66, and Col. 6, lines 13-45]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Marks, to incorporate the first depth image and the second depth image (as taught by Marks), in order to provide improved quality imaging that offers high detail (Marks; [Col. 1, lines 20-58]).

Regarding claim 4, Lamboray in view of Marks further discloses the three-dimensional model distribution method according to claim 1, further comprising:
generating the three-dimensional model by using a plurality of images captured by a plurality of imaging devices (Lamboray; generating the 3D model by using a plurality of images [¶ 0039 and ¶ 0041-0043] captured by a plurality of imaging devices [¶ 0045-0047], as illustrated within Figs. 1 and 2); and 
distributing the plurality of images, wherein a viewpoint of each of the first depth image and the second depth image is a viewpoint of one of the plurality of images (Lamboray; distributing/transferring the plurality of images [¶ 0037-0038 and ¶ 0042-0043] wherein a viewpoint each of the 2D images associated with the foreground and background (i.e. 1st depth image and 2nd depth image) is/are a viewpoint of one of the plurality of images is a viewpoint of one of the plurality of images [¶ 0045-0047 and ¶ 0050-0051], as illustrated within Fig. 1; wherein, each camera has a different viewpoint or pose in relation with location and orientation [¶ 0039-0040 and ¶ 0053], as depicted within Fig. 1 and Fig. 3).
Marks further teaches the first depth image and the second depth image (Marks; a 1st depth (i.e. background) image and a 2nd depth (i.e. foreground) image [Col. 4, lines 9-44]; wherein, the 1st and 2nd model corresponds to a foreground and background associated masking respectively and/or lighting intervals [Col. 4, line 45 to Col. 5, lines 3, Col. 5, line 24-66, and Col. 6, lines 13-45]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Marks, to incorporate the first depth image and the second depth image (as taught by Marks), in order to provide improved quality imaging that offers high detail (Marks; [Col. 1, lines 20-58]).

Regarding claim 5, Lamboray in view of Marks further discloses the three-dimensional model distribution method according to claim 1, wherein in the generating of the first depth image and the second depth image, the first depth image and the second depth image are generated by projecting the three-dimensional model to an imaging plane of a predetermined viewpoint (Marks; the 1st depth (i.e. background) image and the 2nd depth (i.e. foreground) image are generated by projecting (outward from a capture point) the 3D model to a capturing plane (i.e. imaging plane, focal plane, sensor plane) of a predetermined viewpoint [Col. 4, lines 9-44 and Col. 5, lines 24-55], as illustrated within Fig. 1 and Fig. 2, in the generating of the 1st depth (i.e. background) image and the 2nd depth (i.e. foreground) image, as addressed within the parent claim(s)), and the information includes a parameter for projecting the three-dimensional model to the imaging plane of the predetermined viewpoint (Marks; the information includes a parameter (i.e. maximum amount of distance) for projecting (outward from a capture point) the 3D model to the capturing plane (i.e. imaging plane, focal plane, sensor plane) of the predetermined viewpoint [Col. 4, lines 9-44, Col. 5, lines 24-55, and Col. 6, lines 13-23], as illustrated within Fig. 1 and Fig. 2, in the generating of the 1st depth (i.e. background) image and the 2nd depth (i.e. foreground) image, as addressed within the parent claim(s)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Marks, to incorporate wherein in the generating of the first depth image and the second depth image, the first depth image and the second depth image are generated by projecting the three-dimensional model to an imaging plane of a predetermined viewpoint, and the information includes a parameter for projecting the three-dimensional model to the imaging plane of the predetermined viewpoint (as taught by Marks), in order to provide improved quality imaging that offers high detail (Marks; [Col. 1, lines 20-58]).

Regarding claim 6, Lamboray in view of Marks further discloses the three-dimensional model distribution method according to claim 1, further comprising: 
distributing information on the bit length of each of the first depth image and the second depth image (Lamboray; distributing/transferring information on the bit length/size of each of the 2D images associated with the foreground and background (i.e. 1st depth image and 2nd depth image) [¶ 0074, ¶ 0095, and ¶ 0132-0133]).  
Marks further teaches information on the bit length of each of the first depth image and the second depth image (Marks; information on the bit value/length of each of the 1st depth (i.e. background) image and the 2nd depth (i.e. foreground) image [Col. 6, lines 24-45 and Col. 8, line 53 to Col. 9, line 24]; moreover, pixel values corresponding to data based upon bit values of the depth mask [Col. 2, lines 24-46 and Col. 9, lines 4-24]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Marks, to incorporate information on the bit length of each of the first depth image and the second depth image (as taught by Marks), in order to provide improved quality imaging that offers high detail (Marks; [Col. 1, lines 20-58]).

Regarding claim 8, Lamboray in view of Marks further discloses the three-dimensional model distribution method according to claim 1, further comprising:
determining a first relationship between distances and pixel values expressed by the first depth image and a second relationship between distances and pixel values expressed by the second depth image (Lamboray; determining a 1st (masking/segmentation) relationship between implicit distances and pixel values expressed by the 2D image associated with a background (i.e. 1st depth image) and a 2nd (masking/segmentation) relationship between implicit distances and pixel values expressed by the 2D image associated with a foreground (i.e. 2nd depth image) [¶ 0023, ¶ 0039-0040, and ¶ 0089]; additionally, segmentation masking for every input frame [¶ 0047-0048 and ¶ 0076]); and
distributing information on the first relationship determined and the second relationship determined (Lamboray; distributing information on the 1st (masking/segmentation) relationship determined and the 2nd (masking/segmentation) relationship determined [¶ 0037-0040]; moreover, outputting parameters [¶ 0095] via multiplexing [¶ 0132-0133]).  
Marks further teaches determining a first relationship between distances and pixel values expressed by the first depth image and a second relationship between distances and pixel values expressed by the second depth image (Marks; determining a 1st relationship between implicit distances/depths and pixel values expressed by the 1st depth (i.e. background) image and a 2nd relationship between implicit distances/depths and pixel values expressed by the 2nd depth (i.e. foreground) image [Col. 2, lines 7-65]; wherein, a depth mask is associated with layers and distance [Col. 5, lines 24-57 and Col. 6, lines 13-23]; and wherein pixel values are associated with depth values in relation with a foreground and a background [Col. 8, line 46 to Col. 9, line 24]); and
processing information on the first relationship determined and the second relationship determined (Marks; processing information on the 1st relationship determined and the 2nd relationship determined [Col. 8, line 46 to Col. 9, line 24]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Marks, to incorporate determining a first relationship between distances and pixel values expressed by the first depth image and a second relationship between distances and pixel values expressed by the second depth image; and processing information on the first relationship determined and the second relationship determined (as taught by Marks), in order to provide improved quality imaging that offers high detail (Marks; [Col. 1, lines 20-58]).

Regarding claim 9, Lamboray in view of Marks further discloses the three-dimensional model distribution method according to claim 8, wherein 
in the first relationship, a distance resolution in a first distance range is higher than a distance resolution in a second distance range that is more remote than the first distance range (Marks; a depth layer and/or brightness (i.e. distance resolution) in an implicit 1st distance/depth range is higher than a depth layer and/or brightness (i.e. distance resolution) in an implicit 2nd distance/depth range that is more remote than the 1st distance/depth range [Col. 8, line 46 to Col. 9, line 51] in the first relationship, as addressed within the parent claim(s); additionally, light capture in relation with a foreground and background [Col. 5, line 24 to Col. 6, line 23]), and 
in the second relationship, a distance resolution in the first distance range is lower than a distance resolution in the second distance range (Marks; a depth layer and/or brightness (i.e. distance resolution) in the implicit 1st distance/depth range is lower than a depth layer and/or brightness (i.e. distance resolution) in the implicit 2nd distance/depth range [Col. 8, line 46 to Col. 9, line 51] in the second relationship, as addressed within the parent claim(s); additionally, light capture in relation with a foreground and background [Col. 5, line 24 to Col. 6, line 23]).  

Regarding claim 10, Lamboray in view of Marks further discloses the three-dimensional model distribution method according to claim 2, wherein color information is added to the three-dimensional model (Lamboray; color information is added to the 3D model [¶ 0087 and ¶ 0107-0108]), the three-dimensional model distribution method further comprises: 
generating a texture image from the three-dimensional model (Lamboray; the 3D model distribution, as addressed within the parent claim(s), is configured for generating a color/texture image from the 3D model [¶ 0048, ¶ 0087, and ¶ 0108], as depicted within Fig. 2; moreover, captured image data via a camera [¶ 0038-0039]); and 
compressing the texture image according to the two-dimensional image compression scheme, and in the distributing, the texture image compressed is further distributed (Lamboray; compressing the texture image according to the 2D image compression algorithms/scheme [¶ 0060, ¶ 0070, and ¶ 0074], and the texture image compressed is further distributed/transferred in the distributing/transferring [¶ 0060, ¶ 0064, ¶ 0070, and ¶ 0074], as depicted within Fig. 2). 

Regarding claim 11, Lamboray discloses a three-dimensional model receiving method (Lamboray; 3D model receiving system/device of Fig. 1 and method [¶ 0035 and ¶ 0037-0038]), comprising:
receiving a first depth image, a second depth image generated from a three- dimensional model, and information for restoring the three-dimensional model from the first depth image and the second depth image (Lamboray; the system and method, as addressed above, comprise receiving (at the encoder and/or decoder) a 2D image associated with a background (i.e. 1st depth image), a 2D image associated with a foreground (i.e. 2nd depth image) generated from a 3D model, and information [¶ 0047-0048, ¶ 0101, ¶ 0103, and ¶ 0107-0108], as illustrated within Fig. 1, for restoring the 3D model from the 2D image associated with a background (i.e. 1st depth image) and the 2D image associated with a foreground (i.e. 2nd depth image) [¶ 0043, ¶ 0045, ¶ 0052, and ¶ 0091], as illustrated within Fig. 1 and Fig. 2; wherein, the 2D image corresponds to a foreground depth and a background depth distinguished by a segmentation process [¶ 0039-0040]);
restoring the three-dimensional model from the first depth image and the second depth image by using the information (Lamboray; the system and method, as addressed above, comprise restoring (by the encoder and/or decoder) the 3D model from the 2D image associated with a foreground and background (i.e. 1st depth image and 2nd depth image) [¶ 0043, ¶ 0045, ¶ 0052, and ¶ 0091], as illustrated within Fig. 1 and Fig. 2; wherein, the 2D image corresponds to a foreground depth and a background depth distinguished by a segmentation process [¶ 0039-0040]); and 
receiving information on a bit length of each frame included in the first depth image and the second depth image (Lamboray; the system and method, as addressed above, comprise receiving information [¶ 0070-0074] on a bit length/size of each frame [¶ 0091-0093] included in the 2D image associated with a foreground and background (i.e. 1st depth image and 2nd depth image) [¶ 0132-0133], as illustrated within Figs. 1 and 2; wherein, the 2D image corresponds to a foreground depth and a background depth distinguished by a segmentation process [¶ 0039-0040]), 
wherein, in the receiving of the first depth image and the second depth image, a plurality of first depth images based on a plurality of viewpoints and a plurality of second depth images based on the plurality of viewpoints are received (Lamboray; the system and method, as addressed above, comprise a plurality of 2D image associated with a background (i.e. 1st depth image) based on a plurality of viewpoints and a plurality of 2D image associated with a foreground (i.e. 2nd depth image) based on the plurality of viewpoints are received (by the encoder and/or decoder) [¶ 0045-0047 and ¶ 0050-0051], as illustrated within Fig. 1, in the receiving of the 2D image associated with a foreground and background (i.e. 1st depth image and 2nd depth image), as addressed above; wherein, each camera has a different viewpoint or pose in relation with location and orientation [¶ 0039-0040 and ¶ 0053], as depicted within Fig. 1 and Fig. 3).  
Lamboray fails to disclose a three-dimensional model including a first model and a second model that makes a smaller change per unit time than the first model, the first depth image corresponding to the first model and the second depth image corresponding to the second model; 
information on a bit length of each pixel; and 
the bit length is set to be different between the first depth image and the second depth image.
However, Marks teaches a three-dimensional model processing method (Marks; a 3D model processing method [Col. 8, line 46 to Col. 9, line 3]), comprising:
receiving a first depth image, a second depth image generated from a three- dimensional model including a first model and a second model that makes a smaller change per unit time than the first model, and information for restoring the three-dimensional model from the first depth image and the second depth image (Marks; the processing method, as addressed above, comprise receiving/obtaining a 1st depth  (i.e. background) image, a 2nd depth (i.e. foreground) image generated from a 3D scene/model including a 1st model/characteristics (associated with the background) and a 2nd model/characteristics (associated with the foreground)  [Col. 4, lines 9-44] that makes a smaller frequency and/or modulation (i.e. change per unit time) than the 1st model/characteristics [Col. 5, lines 24-61 and Col. 6, lines 6-12 and lines 24-45]; furthermore, a 1st and 2nd model corresponds to a foreground and background associated masking respectively and/or lighting intervals [Col. 4, line 45 to Col. 5, lines 3, Col. 5, line 24-66, and Col. 6, lines 13-45]), the first depth image corresponding to the first model and the second depth image corresponding to the second model (Marks; the 1st depth (i.e. background) image corresponding to the 1st model and the 2nd depth (i.e. foreground) image corresponding to the 2nd model [Col. 4, line 45 to Col. 5, line 3, Col. 5, lines 24-66, and Col. 6, lines 13-45]);
restoring the three-dimensional model from the first depth image and the second depth image by using the information (Marks; the processing method, as addressed above, comprise restoring the 3D model from the 1st depth (i.e. background) image and the 2nd depth (i.e. foreground) image by using the information [Col. 7, lines 27-53], as illustrated within Fig. 5; wherein, restoring the 3D model corresponds to reproduced visualization of captured data via a display/presentation means [Col. 6, line 46 to Col. 7, line 26], as illustrated within Figs. 3A-B and Fig. 4); and 
receiving information on a bit length of each pixel included in the first depth image and the second depth image (Marks; receiving information on a bit value/length of each pixel included in the 1st depth (i.e. background) image and the 2nd depth (i.e. foreground) image [Col. 6, lines 24-45 and Col. 8, line 46 to Col. 9, line 24]; moreover, pixel values corresponding to data based upon bit values of the depth mask [Col. 2, lines 24-46]; and moreover, one or more device components are configured for receiving data [Col. 8, lines 12-49]), wherein, in the receiving of the first depth image and the second depth image, a plurality of first depth images based on a plurality of viewpoints and a plurality of second depth images based on the plurality of viewpoints are received (Marks; a plurality of 1st depth (i.e. background) images based on a plurality of viewpoints and a plurality of 2nd depth (i.e. foreground) images based on the plurality of viewpoints are received from the 3D model in the receiving of the 1st depth (i.e. background) image and the 2nd depth (i.e. foreground) image [Col. 4, lines 9-44 and Col. 5, lines 24-41], as illustrated within Fig. 1 and Fig. 2; wherein, the number of foreground captures corresponds to that of background captures [Col. 1, line 65 to Col. 2, line 46]; and wherein, the plurality of viewpoints correspond to multiples of the same and/or staggered viewpoints), and the bit length is set to be different between the first depth image and the second depth image (Marks; the bit value/length, as addressed above, is set (i.e. adjusted, modified, generated) to be different between the 1st depth (i.e. background) image and the 2nd depth (i.e. foreground) image [Col. 6, lines 24-45 and Col. 8, line 53 to Col. 9, line 24]; moreover, differing bit values/lengths corresponds to distinguish between foreground and background in relation with bit values [Col. 2, lines 24-46 and Col. 9, lines 4-24]). 
Lamboray and Marks are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray, to incorporate a three-dimensional model processing method, comprising: receiving a first depth image, a second depth image generated from a three- dimensional model including a first model and a second model that makes a smaller change per unit time than the first model, and information for restoring the three-dimensional model from the first depth image and the second depth image, the first depth image corresponding to the first model and the second depth image corresponding to the second model; restoring the three-dimensional model from the first depth image and the second depth image by using the information; and receiving information on a bit length of each pixel included in the first depth image and the second depth image, wherein, in the receiving of the first depth image and the second depth image, a plurality of first depth images based on a plurality of viewpoints and a plurality of second depth images based on the plurality of viewpoints are received, and the bit length is set to be different between the first depth image and the second depth image (as taught by Marks), in order to provide improved quality imaging that offers high detail (Marks; [Col. 1, lines 20-58]).

Regarding claim 12, Lamboray in view of Marks further discloses the three-dimensional model receiving method according to claim 11, wherein each of the first depth image and the second depth image is compressed according to a two-dimensional image compression scheme (Lamboray; compressing each of the 2D image associated with the foreground and background (i.e. 1st depth image and 2nd depth image) according to a 2D image compression algorithm(s)/scheme as a means of encoding [¶ 0070-0074]; wherein, the 2D image corresponds to a foreground depth and a background depth distinguished by a segmentation process [¶ 0039-0040]; moreover, compression framework [¶ 0089-0091] in relation with a bit stream and output [¶ 0093-0095]), and the three-dimensional model receiving method further comprises decoding the first depth image compressed and the second depth image compressed (Lamboray; the 3D model receiving method further comprises decoding the 2D image associated with the background (i.e. 1st depth image) compressed and the 2D image associated with a foreground (i.e. 2nd depth image) compressed [¶ 0070-0074], as illustrated within Fig. 1 and Fig. 2; wherein, the 2D image corresponds to a foreground depth and a background depth distinguished by a segmentation process [¶ 0039-0040]; moreover, compression framework [¶ 0089-0091] in relation with a bit stream and output [¶ 0093-0095]).
Marks further teaches the first depth image and the second depth image (Marks; a 1st depth (i.e. background) image and a 2nd depth (i.e. foreground) image [Col. 4, lines 9-44]; wherein, the 1st and 2nd model corresponds to a foreground and background associated masking respectively and/or lighting intervals [Col. 4, line 45 to Col. 5, lines 3, Col. 5, line 24-66, and Col. 6, lines 13-45]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Marks, to incorporate the first depth image and the second depth image (as taught by Marks), in order to provide improved quality imaging that offers high detail (Marks; [Col. 1, lines 20-58]).

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 4, due to the similarities claim 14 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 14.

Regarding claim 15, Lamboray in view of Marks further discloses the three-dimensional model receiving method according to claim 11, wherein the information includes a parameter for projecting the three-dimensional model to an imaging plane of the depth image (Marks; the information, as addressed within the parent claim(s), includes a parameter (i.e. maximum amount of distance) for projecting (outward from a capture point) the 3D model to a capturing plane (i.e. imaging plane, focal plane, sensor plane) of the depth image [Col. 4, lines 9-44, Col. 5, lines 24-55, and Col. 6, lines 13-23], as illustrated within Fig. 1 and Fig. 2), and in the restoring, the three-dimensional model is restored from the first depth image and the second depth image by using the parameter (Marks; in the restoring, as addressed within the parent claim(s), the 3D model is restored from the 1st depth (i.e. background) image and the 2nd depth (i.e. foreground) image by implicitly using the parameter [Col. 7, lines 27-53 and Col. 8, line 46 to Col. 9, line 3], as illustrated within Fig. 5; wherein, restoring the 3D model corresponds to reproduced visualization of captured data via a display/presentation means [Col. 6, line 46 to Col. 7, line 26], as illustrated within Figs. 3A-B and Fig. 4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Marks, to incorporate the information includes a parameter for projecting the three-dimensional model to an imaging plane of the depth image, and in the restoring, the three-dimensional model is restored from the first depth image and the second depth image by using the parameter (as taught by Marks), in order to provide improved quality imaging that offers high detail (Marks; [Col. 1, lines 20-58]).

Regarding claim 17, Lamboray in view of Marks further discloses the three-dimensional model receiving method according to claim 11, further comprising:
receiving information on a first relationship between distances and pixel values expressed by the first depth image and a second relationship between distances and pixel values expressed by the second depth image (Lamboray; receiving (by a encoder and/or decoder) information on a 1st (masking/segmentation) relationship between implicit distances and pixel values expressed by the 2D image associated with a background (i.e. 1st depth image) and a 2nd (masking/segmentation) relationship between implicit distances and pixel values expressed by the 2D image associated with a foreground (i.e. 2nd depth image) [¶ 0023, ¶ 0039-0040, and ¶ 0089]; additionally, segmentation masking for every input frame [¶ 0047-0048 and ¶ 0076]).  
Marks further teaches receiving information on a first relationship between distances and pixel values expressed by the first depth image and a second relationship between distances and pixel values expressed by the second depth image (Marks; receiving information on a 1st relationship between implicit distances/depths and pixel values expressed by the 1st depth (i.e. background) image and a 2nd relationship between implicit distances/depths and pixel values expressed by the 2nd depth (i.e. foreground) image [Col. 2, lines 7-65]; wherein, a depth mask is associated with layers and distance [Col. 5, lines 24-57 and Col. 6, lines 13-23]; and wherein pixel values are associated with depth values in relation with a foreground and a background [Col. 8, line 46 to Col. 9, line 24];wherein, one or more device components are configured for receiving data [Col. 8, lines 12-49]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Marks, to incorporate receiving information on a first relationship between distances and pixel values expressed by the first depth image and a second relationship between distances and pixel values expressed by the second depth image (as taught by Marks), in order to provide improved quality imaging that offers high detail (Marks; [Col. 1, lines 20-58]).

Regarding claim 18, Lamboray in view of Marks further discloses the three-dimensional model receiving method according to claim 12, further comprising:
receiving a texture image compressed according to the two-dimensional image compression scheme (Lamboray; receiving via a decoder [¶ 0037-0038 and ¶ 0091-0092] configured for a texture image compressed according to the two-dimensional image compression algorithms/scheme [¶ 0060, ¶ 0070, and ¶ 0074]; wherein, the information sent by an encoder is the same received by the decoder); and 
decoding the texture image compressed (Lamboray; decoding the texture image compressed [¶ 0037-0038]), wherein in the restoring, the three-dimensional model with added color information is restored by using the first depth image decoded, the second depth image decoded, and the texture image decoded (Lamboray; the 3D model with added color information is restored by using the 2D image associated with the background (i.e. 1st depth image) segmented, the 2D image associated with the foreground (i.e. 2nd depth image) decoded and the color/texture image decoded [¶ 0037-0040, ¶ 0070, and ¶ 0074] in the restoring [¶ 0043 and ¶ 0045], as depicted within Fig. 1; wherein, the information sent by an encoder is the same received by the decoder).
Marks further teaches the first depth image and the second depth image (Marks; a 1st depth (i.e. background) image and a 2nd depth (i.e. foreground) image [Col. 4, lines 9-44]; wherein, the 1st and 2nd model corresponds to a foreground and background associated masking respectively and/or lighting intervals [Col. 4, line 45 to Col. 5, lines 3, Col. 5, line 24-66, and Col. 6, lines 13-45]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Marks, to incorporate the first depth image and the second depth image (as taught by Marks), in order to provide improved quality imaging that offers high detail (Marks; [Col. 1, lines 20-58]).

Regarding claim 19, the rejection of claim 19 is addressed within the rejection of claim 1, due to the similarities claim 19 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 19; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Lamboray discloses a three-dimensional model distribution device (Lamboray; 3D model distribution system/device of Fig. 1 and method [¶ 0035 and ¶ 0037-0038]), comprising: 
a processor (Lamboray; the 3D model distribution system/device and method, as addressed above, implicitly comprises a processor configured to operate, given the computerized system components and data processing [¶ 0035, ¶ 0037, ¶ 0060-0061, and ¶ 0073]; moreover, encoder and/or decoder [¶ 0064-0065, ¶ 0067, ¶ 0073-0074, and ¶ 0099]).
Lamboray fails to explicitly disclose a non-transitory memory storing one or more programs; and 
a processor configured to execute the one or more programs.
However, Marks teaches a three-dimensional model processing device (Marks; a 3D model processing device [Col. 8, lines 12-45], as illustrated within Fig. 6 and Fig. 7), comprising:
 a non-transitory memory storing one or more programs (Marks; the 3D model processing device, as addressed above, comprises a non-transitory memory storing one or more programs [Col. 8, lines 12-45 and Col. 10, lines 3-13]); and 
a processor configured to execute the one or more programs (Marks; the 3D model processing device, as addressed above, comprises a processor configured to execute the one or more programs [Col. 8, lines 12-45 and Col. 10, lines 3-13]).
Lamboray and Marks are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray, to incorporate a three-dimensional model processing device, comprising: a non-transitory memory storing one or more programs; and a processor configured to execute the one or more programs (as taught by Marks), in order to provide improved quality imaging that offers high detail (Marks; [Col. 1, lines 20-58]).
(further refer to the rejection of claim 1)

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 11, due to the similarities claim 20 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 20; however, the subject matter/limitations not addressed by claim 11 is/are addressed below.
Lamboray discloses a three-dimensional model distribution device (Lamboray; 3D model receiving system/device of Fig. 1 and method [¶ 0035 and ¶ 0037-0038]), comprising: 
a processor (Lamboray; the 3D model distribution system/device and method, as addressed above, implicitly comprises a processor configured to operate, given the computerized system components and data processing [¶ 0035, ¶ 0037, ¶ 0060-0061, and ¶ 0073]; moreover, encoder and/or decoder [¶ 0064-0065, ¶ 0067, ¶ 0073-0074, and ¶ 0099]).
Lamboray fails to explicitly disclose a non-transitory memory storing one or more programs; and 
a processor configured to execute the one or more programs.
However, Marks teaches a three-dimensional model processing device (Marks; a 3D model processing device [Col. 8, lines 12-45], as illustrated within Fig. 6 and Fig. 7), comprising:
 a non-transitory memory storing one or more programs (Marks; the 3D model processing device, as addressed above, comprises a non-transitory memory storing one or more programs [Col. 8, lines 12-45 and Col. 10, lines 3-13]); and 
a processor configured to execute the one or more programs (Marks; the 3D model processing device, as addressed above, comprises a processor configured to execute the one or more programs [Col. 8, lines 12-45 and Col. 10, lines 3-13]).
Lamboray and Marks are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray, to incorporate a three-dimensional model processing device, comprising: a non-transitory memory storing one or more programs; and a processor configured to execute the one or more programs (as taught by Marks), in order to provide improved quality imaging that offers high detail (Marks; [Col. 1, lines 20-58]).
(further refer to the rejection of claim 11)

Regarding claim 27, Lamboray in view of Marks further discloses the three-dimensional model distribution method according to claim 1, wherein a distance between the viewpoint and an object included in the first model is shorter than a distance between the viewpoint and an object included in the second model (Marks; an implicit distance between the viewpoint and an object included in the 1st model/characteristics (associated with the background) is shorter than an implicit distance between the viewpoint and an object included in the 2nd model/characteristics (associated with the foreground) [Col. 4, lines 9-44], as illustrated within Figs. 1 and 2; furthermore, a 1st and 2nd model corresponds to a foreground and background associated masking respectively and/or lighting intervals [Col. 4, line 45 to Col. 5, lines 3, Col. 5, line 24-66, and Col. 6, lines 13-45]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Marks, to incorporate a distance between the viewpoint and an object included in the first model is shorter than a distance between the viewpoint and an object included in the second model (as taught by Marks), in order to provide improved quality imaging that offers high detail (Marks; [Col. 1, lines 20-58]).

Regarding claim 30, the rejection of claim 30 is addressed within the rejection of claim 27, due to the similarities claim 30 and claim 27 share, therefore refer to the rejection of claim 27 regarding the rejection of claim 30.



Claim(s) 25, 26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamboray in view of Marks as applied to claim(s) 1 and 11 above, and further in view of Katayama et al., US Patent No. 9055277 B2, hereinafter Katayama.

	Regarding claim 25, Lamboray in view of Marks further discloses the three-dimensional model distribution method according to claim 1, the bit length of the first depth image in relation with the bit length of the second depth image (Marks; the bit value/length of the 1st depth (i.e. background) image in relation with the bit value/length of the 2nd depth (i.e. foreground) image [Col. 6, lines 24-45 and Col. 8, line 53 to Col. 9, line 24]; moreover, pixel values corresponding to data based upon bit values of the depth mask [Col. 2, lines 24-46]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Marks, to incorporate the bit length of the first depth image in relation with the bit length of the second depth image (as taught by Marks), in order to provide improved quality imaging that offers high detail (Marks; [Col. 1, lines 20-58]).
	Lamboray as modified by Marks fails to explicitly disclose wherein the bit length of the first depth image is longer than the bit length of the second depth image.
	However, Katayama teaches wherein the bit length of the first depth image is longer than the bit length of the second depth image (Katayama; the pixel memory size (i.e. bit length) of the 1st depth image is longer (when intensity is higher) than the pixel memory size (i.e. bit length) of the 2nd depth image [Col. 16, line 65 to Col. 17, line 21 and lines 30-42], as illustrated within Figs. 16A-D; moreover, depth of imaging using pixel sizes that require more or less intensity for a desired effect [Col. 17, line 43 to Col. 18, line 5], as illustrated within Figs. 17A-C).
Lamboray in view of Marks and Katayama are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Marks, to incorporate wherein the bit length of the first depth image is longer than the bit length of the second depth image (as taught by Katayama), in order to provide improved image quality that offers a more natural look and feel visualization to a user (Katayama; [Col. 2, line 14 to Col. 3, line 24]).

Regarding claim 26, Lamboray in view of Marks further discloses the three-dimensional model distribution method according to claim 1, the bit length of the first depth image in relation with the bit length of the second depth image (Marks; the bit value/length of the 1st depth (i.e. background) image in relation with the bit value/length of the 2nd depth (i.e. foreground) image [Col. 6, lines 24-45 and Col. 8, line 53 to Col. 9, line 24]; moreover, pixel values corresponding to data based upon bit values of the depth mask [Col. 2, lines 24-46]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Marks, to incorporate the bit length of the first depth image in relation with the bit length of the second depth image (as taught by Marks), in order to provide improved quality imaging that offers high detail (Marks; [Col. 1, lines 20-58]).
Lamboray as modified by Marks fails to explicitly disclose wherein the bit length of the first depth image is shorter than the bit length of the second depth image.
However, Katayama teaches wherein the bit length of the first depth image is shorter than the bit length of the second depth image (Katayama; the pixel memory size (i.e. bit length) of the 1st depth image is shorter (when intensity is lower) than the pixel memory size (i.e. bit length) of the 2nd depth image [Col. 16, line 65 to Col. 17, line 21 and lines 30-42], as illustrated within Figs. 16A-D; moreover, depth of imaging using pixel sizes that require more or less intensity for a desired effect [Col. 17, line 43 to Col. 18, line 5], as illustrated within Figs. 17A-C).
Lamboray in view of Marks and Katayama are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Marks, to incorporate wherein the bit length of the first depth image is shorter than the bit length of the second depth image (as taught by Katayama), in order to provide improved image quality that offers a more natural look and feel visualization to a user (Katayama; [Col. 2, line 14 to Col. 3, line 24]).

Regarding claim 28, the rejection of claim 28 is addressed within the rejection of claim 25, due to the similarities claim 28 and claim 25 share, therefore refer to the rejection of claim 25 regarding the rejection of claim 28.

Regarding claim 29, the rejection of claim 29 is addressed within the rejection of claim 26, due to the similarities claim 29 and claim 26 share, therefore refer to the rejection of claim 29 regarding the rejection of claim 29.



Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamboray in view of Marks as applied to claim(s) 1 and 11 above, and further in view of Motomura et al., US PGPUB No. 20150262384 A1, hereinafter Motomura.

Regarding claim 31, Lamboray in view of Marks further discloses the three-dimensional model distribution method according to claim 1, bits representing a depth value of the pixel (Marks; bits representing a depth value of the pixel [Col. 6, lines 24-45 and Col. 8, line 53 to Col. 9, line 24]; moreover, pixel values corresponding to data based upon bit values of the depth mask [Col. 2, lines 24-46]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Marks, to incorporate bits representing a depth value of the pixel (as taught by Marks), in order to provide improved quality imaging that offers high detail (Marks; [Col. 1, lines 20-58]).
Lamboray as modified by Marks fails to disclose wherein the bit length is a total number of bits representing a depth value of the pixel.
However, Motomura teaches wherein the bit length is a total number of bits representing a depth value of the pixel (Motomura; the bit length is a total number of bits (i.e. 14 bits) representing a depth value of the pixel [¶ 0109]).
Lamboray in view of Marks and Motomura are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Marks, to incorporate the bit length is a total number of bits representing a depth value of the pixel (as taught by Motomura), in order to provide improved image quality that offers high accuracy (Motomura; [¶ 0007-0008 and ¶ 0013]).

Regarding claim 32, the rejection of claim 32 is addressed within the rejection of claim 31, due to the similarities claim 32 and claim 31 share, therefore refer to the rejection of claim 31 regarding the rejection of claim 32.



	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616